DETAILED ACTION

Response to Amendment
This action is in reply to the Applicant’s amendments filed on 10 May 2021.
Claims 1-7 have been amended.
Claims 1-7 are currently pending and have been examined.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 are allowed because a search of the prior art of record fail to anticipate or render obvious step of primary winding connectable on the electric power line between victim device and electrical load and the burden network is arranged to generate first impedance on power line at power frequency and second impedance with absolute value larger than that of first impedance in predetermined band above power frequency.
The closest art presented were U.S. PGPub. No. 20180123344 to Tucker and EP 2501052 to Eandis, where disclose the attenuating noise in power line communication system.
For claims 2-7, they depend on claim 1 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-27230363036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                         (571)-270-3706
sung.ahn@uspto.gov